
	
		I
		111th CONGRESS
		1st Session
		H. R. 4262
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2009
			Mr. Scalise (for
			 himself, Mr. Lamborn,
			 Mr. Posey,
			 Mr. Thompson of Pennsylvania,
			 Mr. Akin, Mr. Wamp, Mr. Broun
			 of Georgia, Mr. Hunter,
			 Ms. Fallin,
			 Mr. Lee of New York,
			 Mr. Gingrey of Georgia,
			 Mr. Pitts,
			 Mr. Marchant,
			 Mr. Shadegg,
			 Mr. Alexander,
			 Mr. Franks of Arizona,
			 Mr. Conaway,
			 Mr. Cole, Mr. King of Iowa, Mr. Gohmert, Mr.
			 Hall of Texas, Mr. Roe of
			 Tennessee, Mr. Bartlett,
			 Mr. Bishop of Utah,
			 Mr. Chaffetz,
			 Mr. Fleming,
			 Mr. Boustany,
			 Mr. Paulsen,
			 Mr. Moran of Kansas,
			 Mr. Carter,
			 Mr. Graves,
			 Mr. Rooney,
			 Mr. Shimkus,
			 Mrs. Blackburn,
			 Mr. Barton of Texas,
			 Mr. Brady of Texas,
			 Mr. Souder,
			 Mr. Paul, Mr. Crenshaw, Mr.
			 Wilson of South Carolina, Mr.
			 Kingston, Mr. Jones,
			 Mr. Luetkemeyer,
			 Mrs. Capito,
			 Mr. Inglis,
			 Mr. Blunt,
			 Mr. Davis of Kentucky,
			 Mr. Jordan of Ohio,
			 Mr. Hensarling,
			 Mr. Culberson, and
			 Mr. Heller) introduced the following
			 bill; which was referred to the Committee
			 on Rules, and in addition to the Committee on the
			 Budget, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  a two-thirds recorded vote in the House of Representatives and in the Senate to
		  increase the statutory limit on the public debt, and for other
		  purposes.
	
	
		1.Short TitleThis Act may be cited as the Control
			 America’s Purse-strings to Deliver a Better Tomorrow Act or the
			 CAP the DEBT Act.
		2.Two-thirds recorded
			 vote required to increase statutory limit on the public debt
			(a)In
			 generalTitle III of the
			 Congressional Budget Act of 1974 is amended by adding at the end the following
			 new section:
				
					316.Two-thirds recorded vote required to increase statutory
		  limit on the public debt(a)In the House of
				Representatives(1)It shall not be in order in the House of
				Representatives to consider any bill or joint resolution, or amendment thereto
				or conference report thereon, that increases the statutory limit on the public
				debt if there is any other matter in such measure.
							(2)A
				bill or joint resolution, or amendment thereto or conference report thereon,
				that increases the statutory limit on the public debt may not be considered as
				passed or agreed to in the House of Representatives unless so determined by a
				recorded vote of not less than two-thirds of the Members voting, a quorum being
				present.
							(b)In the
				Senate(1)It shall not be in order in the Senate to
				consider any bill or joint resolution, or amendment thereto or conference
				report thereon, that increases the statutory limit on the public debt if there
				is any other matter in such measure.
							(2)A bill or joint resolution, or
				amendment thereto or conference report thereon, that increases the statutory
				limit on the public debt may not be considered as passed or agreed to in the
				Senate unless so determined by a roll call vote of not less than two-thirds of
				the Members voting, a quorum being present.
							(3)An affirmative roll call vote of
				two-thirds of the Members, duly chosen and sworn, shall be required in the
				Senate to sustain an appeal of the ruling of the Chair on a point of order
				raised under this subsection.
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget and Impoundment Control Act of 1974 is amended by
			 inserting after the item relating to section 315 the following new item:
				
					
						Sec. 316. Two-thirds recorded vote required to increase
				statutory limit on the public
				debt.
					
					.
			3.Repeal of the
			 Gephardt ruleRule XXVIII of
			 the Rules of the House of Representatives (relating to the statutory limit on
			 the public debt) is repealed and rule XXIX is redesignated as rule
			 XXVIII.
		
